United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3671
                         ___________________________

                                   Brian Campbell

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 City of Concordia; Concordia Police Department; Aaron Rucker, Police Officer;
                            Jim Lynn, Police Chief

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: December 6, 2016
                             Filed: December 21, 2016
                                   [Unpublished]
                                  ____________

Before SHEPHERD, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Brian Campbell appeals after the District Court dismissed his pro se 42 U.S.C.
§ 1983 complaint for lack of subject matter jurisdiction. After careful review, we
conclude that Campbell’s claim that he was arrested without probable cause
established a basis for jurisdiction. See 28 U.S.C. § 1331 (“The district courts shall
have original jurisdiction of all civil actions arising under the Constitution, laws, or
treaties of the United States.”); 42 U.S.C. § 1983 (providing that every person acting
under color of state law may be held liable for depriving another of constitutional
rights); Hannah v. City of Overland, 795 F.2d 1385, 1389 (8th Cir. 1986) (“[A]
warrantless arrest without probable cause violates an individual’s constitutional rights
under the Fourth and Fourteenth Amendments.”). Accordingly, we reverse the
dismissal of Campbell’s complaint, and we remand the case to the District Court for
further proceedings. We also grant Campbell’s pending motion for leave to appeal in
forma pauperis.
                        ______________________________




                                          -2-